650 S.E.2d 595 (2007)
Akhtar MASOOD, Employee
v.
ERWIN OIL COMPANY, Employer,
EMC Insurance Companies, Carrier.
No. 94A07.
Supreme Court of North Carolina.
October 12, 2007.
Patterson Harkavy, L.L.P., by Leto Copeley, Chapel Hill, for plaintiff-appellee.
Patterson, Dilthey, Clay & Bryson, L.L.P., by Phillip J. Anthony and Christopher J. Derrenbacher, Raleigh, for defendant-appellants.
Hatch, Little & Bunn, L.L.P., by Elizabeth T. Martin and Harold W. Berry, Jr., Raleigh, for North Carolina Petroleum Marketers Association, Inc., amicus curiae.
PER CURIAM.
As to the appeal of right based on the dissenting opinion, the members of the Court are equally divided. Therefore, the Court of Appeals opinion is left undisturbed without precedential value. See, e.g., Barham v. Hawk, 360 N.C. 358, 625 S.E.2d 778 (2006).
AFFIRMED.
Justice HUDSON did not participate in the consideration or decision of this case.